
	

113 HR 1169 RH: Naval Air Station Fallon Housing and Safety Development Act
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 79
		113th CONGRESS
		1st Session
		H. R. 1169
		[Report No.
		  113–111]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 14, 2013
			Mr. Amodei introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		
			June 17, 2013
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on March 14, 2013
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to
		  transfer to the Secretary of the Navy certain Federal land in Churchill County,
		  Nevada.
	
	
		1.Short titleThis Act may be cited as the
			 Naval Air Station Fallon Housing and
			 Safety Development Act.
		2.Transfer of Department
			 of the Interior Land
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of the Interior shall transfer to the Secretary of the
			 Navy, without consideration, the Federal land described in subsection
			 (b).
			(b)Description of Federal
			 landThe Federal land referred to in subsection (a) is the parcel
			 of approximately 400 acres of land under the jurisdiction of the Secretary of
			 the Interior that—
				(1)is adjacent to Naval Air
			 Station Fallon in Churchill County, Nevada; and
				(2)was withdrawn under
			 Public Land Order 6834 (NV–943–4214–10; N–37875).
				(c)ManagementOn
			 transfer of the Federal land described under subsection (b) to the Secretary of
			 the Navy, the Secretary of the Navy shall have full jurisdiction, custody, and
			 control of the Federal land.
			3.Water rights
			(a)Water
			 rightsNothing in this Act shall be construed—
				(1)to establish a
			 reservation in favor of the United States with respect to any water or water
			 right on lands transferred by this Act; or
				(2)to authorize the
			 appropriation of water on lands transferred by this Act except in accordance
			 with applicable State law.
				(b)Effect on previously
			 acquired or reserved water rightsThis section shall not be
			 construed to affect any water rights acquired or reserved by the United States
			 before the date of the enactment of this Act.
			4.WithdrawalSubject to valid existing rights, the
			 Federal land to be transferred under section 2 is withdrawn from all forms of
			 appropriation under the public land laws, including the mining laws and
			 geothermal leasing laws, so long as the land remains under the administrative
			 jurisdiction of the Secretary of the Navy.
		
	
		June 17, 2013
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
